



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Goldmintz, 2012
    ONCA 775

DATE: 20121114

DOCKET: C53443

Cronk, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Harvey Goldmintz and 1560719 Ontario Corporation,
    operated as Blue Mountain Chalets

Appellants

Vincenzo Rondinelli and Paul M. Cooper, for the
    appellants

Robert Maxwell, for the respondent

Heard:  October 9, 2012

On appeal from the judgment of Justice Glenn D. Krelove
    of the Ontario Court of Justice, dated September 14, 2010, allowing an appeal
    from the judgment of Justice of the Peace Brian O. Norton, dated April 18,
    2008.

ENDORSEMENT

[1]

The appellants were each charged with two counts of trading in real
    estate as a broker without being so registered, in violation of s. 3(1)(a) of
    the
Real Estate and Business Brokers Act
, R.S.O. 1980, c. R.431.
    Section 50(1)(c) of the Act provides that every person who knowingly
    contravenes the Act is guilty of an offence.

[2]

At trial, the appellants conceded that they were not registered as
    brokers, but maintained that the prosecution had failed to establish that they
    possessed the requisite
mens rea
for the offence. Furthermore, they
    argued that s. 5(h) of the Act exempted them from the registration requirement.

[3]

In his brief reasons for judgment, the justice of the peace concluded
    that the appellants were not exempt from the requirement to register as a broker
    under s. 5(h) of the Act. He then stated: The trade in real estate was
    knowingly conducted by the defendants. Later in his reasons, quoting without
    attribution from Dickson J.s (as he then was) discussion of the differences
    between absolute liability, public welfare, and full
mens rea
offences at
    p. 1326 of
R. v. Sault Ste. Marie (City of)
,

[1978] 2 S.C.R. 1299,
    the justice of the peace stated that the principle that punishment should in
    general not be inflicted on those without fault applies. He then proceeded to
    acquit the appellants of the charges
.
In doing so, he noted that the
    Real Estate Commission of Ontario was aware of the appellants practice but had
    not taken any action against them and that the matter was only before the court
    because of a change in policy by the Commission that had not been communicated
    to the industry. In his view, this rendered any conviction unfair.

[4]

The Crown appealed the acquittals to the Ontario Court of Justice
    pursuant to the
Provincial Offences Act
, R.S.O. 1990, c. P.33
. The appeal judge allowed the appeal
    on the basis that the acquittals were inconsistent with the factual and legal
    conclusions made by the justice of the peace. He set aside the acquittals and
    substituted convictions on all counts. In his reasons, the appeal judge did not
    address the ambiguity in the justice of the peaces reasoning on the issue of
mens
    rea
.

[5]

The appellants now appeal to this court, seeking to set aside their convictions.

[6]

They argue that neither the justice of the peace nor the appeal judge
    provided sufficient reasons to substantiate a finding that all elements of the
    offences had been met and that both sets of reasons foreclose meaningful
    appellate review. In particular, the appellants allege that the issue of
mens
    rea
was inadequately addressed, as was the appellants ability to rely on
    the exemption from registration found in s. 5(h) of the Act.

[7]

In our view, the appeal must be allowed.

[8]

While we appreciate that the deficiency of a trial judges reasons is
    not a stand-alone ground of appeal, in
R. v. Kendall
(2005), 75 O.R.
    (3d) 565 (C.A.), at para. 65, leave to appeal to S.C.C. refused, [2005]
    S.C.C.A. No. 387, this court noted that deficient reasons or the absence of
    reasons may result in an error of law where:

(1)

the path taken by the trial judge is not apparent;

(2)

there are difficult issues of
    law which the trial judge has failed to          explain or;

(3)

there are conflicting
    theories for why the trial judge might have  decided as he or she did, some of
    which would constitute reversible   error.

[9]

The reasons of the justice of the peace on the issue of
mens rea
were both brief and ambiguous. On the one hand, he found that the appellants
    acted knowingly, and thus had the necessary
mens rea
to complete the s.
    50(1)(c) offence. On the other hand, he implied that the appellants were
    without fault and therefore ought to be acquitted. His reasons are confusing as
    to whether the appellants had the requisite mental state.

[10]

Furthermore,
    the path taken by the justice of the peace to acquittal is not apparent and the
    theories for acquittal are conflicting. He may have acquitted the appellants
    because he concluded that they lacked the necessary
mens rea
.
    Alternatively, he may have committed reversible error by acquitting the
    appellants based on his perception of unfairness.

[11]

For
    his part, in reversing the decision of the justice of the peace, the appeal
    judge failed to identify the ambiguity embedded in the reasons and simply
    accepted that the justice of the peace was justified in his determination that
    the appellants had acted knowingly and had wrongly acquitted them on the basis
    of perceived unfairness. In our view, both the reasons of the justice of the
    peace and those of the appeal judge are inadequate since they foreclose
    meaningful appellate review on the
mens rea
component of the offences.
    A review of the record does not assist in resolving the shortcomings in the
    reasons. In light of this conclusion, it is unnecessary to address the issue of
    the applicability of the s. 5(h) exemption to the appellants.

[12]

Accordingly,
    the appeal is allowed, the convictions are set aside and a new trial is ordered.

E.A. Cronk J.A.

S.E. Pepall J.A.

M. Tulloch J.A.


